Exhibit 10.1
 
AMENDMENT NO. 1
TO
EMPLOYMENT AGREEMENT


The Employment Agreement made and entered into effective October 9, 2006, by and
between Perrigo Company, a Michigan corporation (the "Company") and Joseph C.
Papa (the "Executive") (the "Agreement") is hereby amended by this Amendment No.
1 effective as of November 12, 2015.
WHEREAS, the Company and the Executive desire to amend the Agreement in order to
(i) provide for employer-paid group health continuation coverage to the
Executive and his eligible covered dependents following the Executive's
involuntary termination from employment without cause or his resignation for
good reason, (ii) provide that the non-compete and the non-solicitation
provisions of the Agreement shall not apply in the event of the Executive's
termination of employment without cause or the Executive's termination of
employment as a result of, or in any way related to, a change in control of
Perrigo Company plc, and (iii) conform the terms of the Agreement which apply in
the event of a change in control of Perrigo Company plc to those of the
Company's Change in Control Severance Policy for U.S. Employees, as amended as
of November 12, 2015;
NOW, THEREFORE, for good and valuable consideration, the receipt of which is
acknowledged, the Executive and the Company agree as follows:
1.            Paragraph 2 of the Agreement ("Employment Term") is amended by
adding the following sentences at the end thereof:
Notwithstanding the foregoing, upon a "Change in Control" (as defined below),
the Employment Term shall automatically be extended until the second anniversary
of the date such Change in Control is consummated.  For purposes of this
Agreement, the term "Change in Control" shall have the meaning set forth in the
Perrigo Company plc Change in Control Severance Policy for U.S. Employees, as
amended as of November 12, 2015.
2.            Section 4 of the Agreement ("Termination") is amended by
renumbering current paragraph 4(c) as paragraph 4(c)(i) and adding the following
new paragraph 4(c)(ii):
Following a Change in Control, "Cause" means (i) the Executive is convicted of a
felony, (ii) a breach of any material duty or obligation imposed upon the
Executive by the Company that results in material, demonstrable harm to the
Company, or (iii) the Executive divulges the Company's confidential information
or breaches or causes the breach of any confidentiality agreement to which the
Executive or Company is a party.
3.            Section 4 of the Agreement ("Termination") is amended by restating
paragraph 4(g) as follows:

--------------------------------------------------------------------------------

(g) Termination by the Executive for Good Reason. The Executive may terminate
his employment with the Company immediately at any time for Good Reason,
provided that the Executive gives the Company notice of such Good Reason within
a reasonable period (but, except as provided below, in no event more than 30
days) after he has knowledge of the events giving rise to the Good Reason and
provided further that the Company or Perrigo Company plc fails to correct such
events within a reasonable period (but in no event more than 30 days) after
receiving such notice from the Executive. Good Reason shall mean, without the
Executive's consent, (i) any material breach or violation by the Company or
Perrigo Company plc of paragraph 1(c) (including, without limitation, if the
ordinary shares of Perrigo Company plc cease to be publicly traded following its
acquisition by or merger into another person, entity or group, the failure to
appoint the Executive as President and Chief Executive Officer of the acquirer
or entity resulting from such merger or, if applicable, the ultimate parent of
such entity), (ii) the failure by the Company or Perrigo Company plc to pay the
Executive any portion of his current compensation within ten (10) business days
of the date such compensation is due or otherwise declared payable, (iii) a
material diminution in the Executive's Salary or incentive compensation,
including, without limitation, the failure by the Company or Perrigo Company plc
to continue any incentive compensation plan in which the Executive participates
that is material to his compensation, unless an equitable substitute plan or
alternative plan is made available to the Executive, (iv) the failure by the
Company or Perrigo Company plc to obtain a satisfactory agreement from any
successor to the business of the Company or Perrigo Company plc to assume and
agree to perform this Agreement, or (v) the failure by the Company or Perrigo
Company plc to retain Executive as Chief Executive Officer of Perrigo Company
plc.
4.            Section 5 of the Agreement ("Rights Upon Termination") is amended
by restating paragraph 5(b)(i):
The Company shall pay the Executive an amount equal to 24 months of Salary and
Target Bonus, at the rate in effect as of the Date of Termination (but without
regard to any reduction that would entitle the Executive to terminate his
employment for Good Reason), which shall be paid in regular payroll installments
beginning on the first payroll date after the Date of Termination (except as
required by paragraph 8 below); provided, however, subject to Section 8, if such
termination occurs within two years following a Change in Control that qualifies
as a change in control event within the meaning of Treasury Regulation Section
1.409A-3(i)(5), such amounts shall be paid in a lump sum on the 60th day
following the Date of Termination;
5.            Section 5 of the Agreement ("Rights Upon Termination") is amended
by adding a new paragraph (b)(iv) to read as follows:
(iv)            If the Executive elects health care continuation coverage under
Section 4980B of the Code or other applicable law ("COBRA") for himself and his
eligible covered dependents equivalent to the coverage which they were receiving
immediately prior to the Date of Termination, for 18 months following the Date
of Termination, or such shorter period determined in accordance with clause
(ii) of this sentence (the "Continuation Period"), the Company shall pay the
full premium cost of such coverage, based on the prevailing rate (the
"Prevailing COBRA Rate") charged by the Company to persons who elect similar
health care continuation coverage under COBRA (the "Health Care Benefits");
provided, however, that (i) the Health Care Benefits shall be reported by the
Company as taxable income to the Executive to the extent reasonably determined
by the Company to be necessary to avoid the Health Care Benefits from being
considered to have been provided under a discriminatory self-insured medical
reimbursement plan pursuant to Section 105(h) of the Code, and (ii) the
Continuation Period shall cease at such time that the Executive is eligible to
receive health care benefits under another employer-provided plan (but no
repayment of any previously-paid premium shall be required).  In addition, the
Company shall pay to the Executive on the first day of each of the first six
months following the expiration of the Continuation Period an amount in cash
equal to the Prevailing COBRA Rate for the coverage for the Executive and his
eligible covered dependents which was in effect immediately prior to the
expiration of the Continuation Period; provided, however, that no such payment
shall be made following the time that the Executive is eligible to receive
health care benefits under another employer-provided plan.

--------------------------------------------------------------------------------

6.            Section 5 of the Agreement ("Rights Upon Termination") is amended
by adding the following sentences to the end of paragraph 5(e):
In no event shall the Release require the Executive to release claims regarding
employee benefits or rights to indemnification, nor shall the Release include
restrictive covenants, including, without limitation, any regarding competition
and solicitation of customers or employees.  Provided that the Release complies
with this paragraph 5(e), if the Executive does not execute the Release, he
shall be required to return any benefits described in paragraph 5(b) and 5(c)
already provided.
7.            Section 6 of the Agreement ("Restrictive Covenants") is amended by
restating the first sentence of paragraph 6(c) of the Agreement as follows:
In exchange for the consideration provided in this Agreement, Executive agrees
that, during the Employment Term and for a period of two years after Executive's
termination of employment with the Company for any reason other than the
Executive's termination (i) pursuant to paragraph 4(f) of this Agreement
(Termination by the Company without Cause) or (ii) as a result of or in any way
related to a Change in Control, Executive will not, except with the prior
written consent of the Board, directly or indirectly, engage in Competition. 
For purposes of this paragraph, the Executive's termination of employment by
action of the Company or its Affiliates (or any successor to the Company and its
Affiliates) or by action of the Executive pursuant to paragraph 4(g) of this
Agreement (Termination by the Executive for Good Reason), in either case prior
to the two-year anniversary of a Change in Control, shall be deemed to be
related to a Change in Control.

--------------------------------------------------------------------------------

8.            Section 6 of the Agreement ("Restrictive Covenants") is amended by
restating the first sentence of paragraph 6(d) of the Agreement as follows:
Executive further covenants and agrees that during the Employment Term and for a
period of one year after the Date of Termination for any reason other than the
Executive's termination (i) pursuant to paragraph 4(f) of this Agreement
(Termination by the Company without Cause) or (ii) as a result of or in any way
related to a Change in Control, Executive will not, except with the prior
written consent of the Board, directly or indirectly, solicit for employment any
person who was an employee of the Company or an Affiliate at any time during the
Employment Term for or on behalf of any employer other than the Company or an
Affiliate for any position as an employee, independent contractor, consultant or
otherwise.  For purposes of this paragraph, the Executive's termination of
employment by action of the Company or its Affiliates (or any successor to the
Company and its Affiliates) or by action of the Executive pursuant to paragraph
4(g) of this Agreement (Termination by the Executive for Good Reason), in either
case prior to the two-year anniversary of a Change in Control, shall be deemed
to be related to a change in control of the Company.
9.            Section 8 of the Agreement ("Section 409A of the Internal Revenue
Code") is amended and restated as follows:
(a)            General.  It is intended that payments and benefits made or
provided under this Agreement shall not result in penalty taxes or accelerated
taxation pursuant to Section 409A of the Code.  Any payments that qualify for
the "short-term deferral" exception, the separation pay exception or another
exception under Section 409A of the Code shall be paid under the applicable
exception.  For purposes of the limitations on nonqualified deferred
compensation under Section 409A of the Code, each payment of compensation under
this Agreement shall be treated as a separate payment of compensation for
purposes of applying the exclusion under Section 409A of the Code for short-term
deferral amounts, the separation pay exception or any other exception or
exclusion under Section 409A of the Code.  All payments to be made upon a
termination of employment under this Agreement may only be made upon a
"separation from service" under Section 409A of the Code to the extent necessary
in order to avoid the imposition of penalty taxes on the Executive pursuant to
Section 409A of the Code.  In no event may the Executive, directly or
indirectly, designate the calendar year of any payment under this Agreement
(b)            Reimbursements and In-Kind Benefits.  Notwithstanding anything to
the contrary in this Agreement, all reimbursements and in-kind benefits provided
under this Agreement that are subject to Section 409A of the Code shall be made
in accordance with the requirements of Section 409A of the Code, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during the Executive's lifetime (or during a shorter period of time
specified in this Agreement); (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year; (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred; and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.

--------------------------------------------------------------------------------

(c)            Delay of Payments.  Notwithstanding any other provision of this
Agreement to the contrary, if the Executive is considered a "specified employee"
for purposes of Section 409A of the Code (as determined in accordance with the
methodology established by the Company as in effect on the Termination Date),
any payment that constitutes nonqualified deferred compensation within the
meaning of Section 409A of the Code that is otherwise due to the Executive under
this Agreement during the six-month period immediately following the Executive's
separation from service (as determined in accordance with Section 409A of the
Code) on account of the Executive's separation from service shall be accumulated
and paid to the Executive on the first business day of the seventh month
following his separation from service (the "Delayed Payment Date").  If the
Executive dies during the postponement period, the amounts and entitlements
delayed on account of Section 409A of the Code shall be paid to the personal
representative of his estate on the first to occur of the Delayed Payment Date
or 30 calendar days after the date of the Executive's death.
10.            The Agreement is amended by adding the following as new Section
22:
22.            Legal Fees.  Following a Change in Control, the Company
(including any successor to the Company following a Change in Control) will
reimburse the Executive for all reasonable legal fees and expenses incurred by
the Executive in seeking to obtain or enforce any right or benefit provided
under this Agreement (other than any such fees and expenses incurred in pursuing
any claim determined by an arbitrator or by a court of competent jurisdiction to
be frivolous or not to have been brought in good faith).
11.            The Agreement is amended by adding the following as new Section
23:
23.            Treatment of Certain Payments.
(a)            Anything in the Agreement to the contrary notwithstanding, in the
event the Accounting Firm (as defined below) shall determine that receipt of all
Payments (as defined below) would subject the Executive to the excise tax under
Section 4999 of the Code, the Accounting Firm shall determine whether to reduce
any of the Payments paid or payable pursuant to the Agreement (the "Agreement
Payments") so that the Parachute Value (as defined below) of all Payments, in
the aggregate, equals the Safe Harbor Amount (as defined below).  The Agreement
Payments shall be so reduced only if the Accounting Firm determines that the
Executive would have a greater Net After-Tax Receipt (as defined below) of
aggregate Payments if the Agreement Payments were so reduced.  If the Accounting
Firm determines that the Executive would not have a greater Net After-Tax
Receipt (as defined below) of aggregate Payments if the Agreement Payments were
so reduced, the Executive shall receive all Agreement Payments to which the
Executive is entitled hereunder.

--------------------------------------------------------------------------------

(b)            If the Accounting Firm determines that aggregate Agreement
Payments should be reduced so that the Parachute Value of all Payments, in the
aggregate, equals the Safe Harbor Amount, the Company shall promptly give the
Executive notice to that effect and a copy of the detailed calculation thereof. 
All determinations made by the Accounting Firm under this Section 23 shall be
binding upon the Company and the Executive and shall be made as soon as
reasonably practicable and in no event later than 15 days following the date of
Termination of Employment.  For purposes of reducing the Agreement Payments so
that the Parachute Value of all Payments, in the aggregate, equals the Safe
Harbor Amount, only amounts payable under the Agreement (and no other Payments)
shall be reduced.  The reduction of the amounts payable hereunder, if
applicable, shall be made by reducing the payments and benefits under the
following sections in the following order:  (i) cash payments that do not
constitute deferred compensation within the meaning of Section 409A of the Code,
and (ii) cash payments that do constitute deferred compensation, in each case,
beginning with payments or benefits that are to be paid the farthest in time
from the Accounting Firm's determination.  All reasonable fees and expenses of
the Accounting Firm shall be borne solely by the Company.
(c)            To the extent requested by the Executive, the Company shall
cooperate with the Executive in good faith in valuing, and the Accounting Firm
shall take into account the value of, services provided or to be provided by the
Executive (including, without limitation, the Executive's agreeing to refrain
from performing services pursuant to a covenant not to compete or similar
covenant, before, on or after the date of a change in ownership or control of
the Company (within the meaning of Q&A-2(b) of the final regulations under
Section 280G of the Code), such that payments in respect of such services may be
considered reasonable compensation within the meaning of Q&A-9 and Q&A-40 to
Q&A-44 of the final regulations under Section 280G of the Code and/or exempt
from the definition of the term "parachute payment" within the meaning of
Q&A-2(a) of the final regulations under Section 280G of the Code in accordance
with Q&A-5(a) of the final regulations under Section 280G of the Code.
(d)            The following terms shall have the following meanings for
purposes of this Section 23:
(i)            "Accounting Firm" shall mean a nationally recognized certified
public accounting firm or other professional organization that is a certified
public accounting firm recognized as an expert in determinations and
calculations for purposes of Section 280G of the Code that is selected by the
Company prior to a Change in Control for purposes of making the applicable
determinations hereunder and is reasonably acceptable to the Executive, which
firm shall not, without the Executive's consent, be a firm serving as accountant
or auditor for the individual, entity or group effecting the Change in Control.
(ii)            "Net After-Tax Receipt" shall mean the present value (as
determined in accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the
Code) of a Payment net of all taxes imposed on the Executive with respect
thereto under Sections 1 and 4999 of the Code and under applicable state and
local laws, determined by applying the highest marginal rate under Section 1 of
the Code and under state and local laws which applied to the Executive's taxable
income for the immediately preceding taxable year, or such other rate(s) as the
Accounting Firm determines to be likely to apply to the Executive in the
relevant tax year(s).

--------------------------------------------------------------------------------

(iii)            "Parachute Value" of a Payment shall mean the present value as
of the date of the change of control for purposes of Section 280G of the Code of
the portion of such Payment that constitutes a "parachute payment" under Section
280G(b)(2) of the Code, as determined by the Accounting Firm for purposes of
determining whether and to what extent the excise tax under Section 4999 of the
Code will apply to such Payment.
(iv)            "Payment" shall mean any payment or distribution in the nature
of compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to the Agreement
or otherwise.
(v)            "Safe Harbor Amount" shall mean 2.99 times the Executive's "base
amount," within the meaning of Section 280G(b)(3) of the Code.
12.            Except as expressly provided herein, the Agreement shall remain
unaltered and of full force and effect.


[Signature Page Follows]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Amendment to the Employment Agreement has been duly
executed by the parties as of the date written above.
EXECUTIVE 
 
PERRIGO COMPANY
By:
 
By:
Joseph C. Papa       Name:     Compensation Committee Chair    
 
 
 

 
 
                                                                                                                                                                                                     
                                                                                 
 
 
 
 
 